DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response to amendment filed on 03/03/21 has been acknowledged. It is noted claims 10-16 are pending in the application and claims 1-9 have been canceled and claims 17-18 have been withdrawn.

Response to Arguments
	Applicant's arguments, filed 03/03/21, with respect to the rejection(s) of claim(s) under 35 USC 102 as being anticipated by Shen et al (US 2010/0245816) reference has been fully considered and are persuasive in light of the amendment. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made Maxey in view of Shen et al (US 2010/0245816) in view of Haga et al (US 2009/0168061).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 2010/0245816) in view of Haga et al (US 2009/0168061).
Regarding claim 10; Shen et al discloses a measurement apparatus (e.g., confocal Raman microscope [12 @ figure 1]) for measuring a laser focus spot size (paragraph [0022]: e.g., the laser is focused to spot size), comprising:
a two-dimensional image detector (e.g., spectrometer [20 @ figures 1-2] having CCD detector 38 @ figure 2]) having a detecting surface;
an imaging system (e.g., notch filter [18 @ figure 1], beam splitter [16 @ figure 1], object lens [1 @ figure 1]) including at least an objective lens (1 @ figure 1), the imaging system (16,18,1 @ figure 1) being disposed in front of the image detector (20 @ figure 1) and configured to form a magnified image of an object (e.g., microsphere 5 on the sample 6 @ figure 1) located on an object plane onto the detecting surface of the image detector (20, 38 @ figures 1-2); and
a liquid container (e.g., sample cell [7 @ figure 1]) containing a liquid (paragraph [0024]: e.g., a sample cell 7 filled with liquid (normally de-ionized water)) and joined to the objective lens (1 @ figure 1 and paragraph [0025]: e.g., focused at 3 on the sample 6 through an objective lens 1 of the microscope and through the microsphere 5. The lens 1 is preferably a water immersion lens with water 2 between it and the cover glass 4). See figures 1-2

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale


Therefore, It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine measurement apparatus of Shen et al with a liquid container configured to contain a liquid and joined the objective lens in a liquid-tight seal, wherein a front optical surface of the objective lens is exposed to an interior of the container as taught by Haga et al for the purpose of improving high sensitivity measurement in the high aperture objective lens.
Regarding claim 15; Shen et al discloses the objective lens (1 @ figure 1) is configured to focus light emitted from a source point (10 @ figure 1) located on the object plane to the detecting surface of the image detector (20, 38 @ figures 1-2).
Regarding claim 16; Shen et al discloses further comprising a data processing device (a controller [46 @ figure 4] coupled to a computer [50 @ figure 4]) connected to the image detector (42 @ figure 4) and configured to process image data generated by the image detector (42 @ figure 4) to determine a spot size of a light focus spot located at the object plane (paragraphs [0004], [0007], and [0022]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al in view of Haga et al as applied to claim 10 above, and further in view of Sharon (US Patent No. 7,101,356).
Regarding claim 11; Shen et al in view of Haga et al combination discloses all of feature of claimed invention except for the imaging system includes a housing, wherein the objective lens is mounted at one end of the housing and the image detector is mounted at another end of the housing. However, Sharon teaches that it is known in the art to provide the imaging system (microscope system [32 @ figure 1A]) includes a housing (microscope housing [40 @ figure 1A]), wherein the objective lens (34 @ figure 1A) is mounted at one end of the housing (40 @ figure 1A) and the image detector (78 @ figure 1A and col.9 lines 60-65: e.g., photosensitive surface 78 comprises a pixelated photosensitive surface such as a CCD camera) is mounted at another end of the housing (40 @ figure 1A). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine measurement apparatus of Shen et al with limitation above as taught by Sharon for the purpose of improving analyzed image of a region centered on the focal point on the surface.
Regarding claim 12; Shen et al in view of Haga et al combination discloses all of feature of claimed invention except for the imaging system includes a second lens disposed inside the housing in front of the image detector, wherein the objective lens is configured to collimate light emitted from a source point located on the object plane into a parallel light beam, and the second lens is configured to focus the parallel light beam to the detecting surface of the image detector. However, Sharon teaches that it is known in the art to provide the imaging system (32 @ figure 1A) includes a second lens (36 @ figure 1A) disposed inside the housing (40 @ figure 1A) in front of the image detector (78 @ figure 1A), wherein the objective lens (34 @ figure 1A) is configured to collimate light (65 @ figure 1A) emitted from a source point (62 @ figure 1A) located on the object plane of a collimating lens (60 @ figure 1A) into a parallel light beam (65 @ figure 1A), and the second lens (36 @ figure 1A) is configured to focus the parallel light beam (67 @ figure 1A) to the detecting surface of the image detector (78 @ figure 1A). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine measurement apparatus of Shen et al with limitation above as taught .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al in view of Haga et al and further in view of Sharon as applied to claim 12 above, and further in view of Namba et al (US 2009/0086314).
Regarding claim 13; Shen et al in view of Haga et al and Sharon combination discloses all of feature of claimed invention except for the objective lens has a numerical aperture NA between 0.7 and 1.0, and a lateral magnification between 50X and 100X. However, Namba et al teaches that it is known in the art to provide the objective lens (30 @ figure 22) has a numerical aperture NA between 0.7 and 1.0 (paragraph [0160] and [0215]) and a lateral magnification between 50X and 100X (paragraphs [0148] and [0215]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine measurement apparatus of Shen et al with limitation above as taught by Namba et al for the purpose of measuring and analyzing an observed target sample in a biological specimen with a high-quality solution observed image.
Regarding claim 14; Shen et al in view of Haga et al and Sharon combination discloses all of feature of claimed invention except for the image detector has a pixel size of 5 pm or less. However, Namba et al teaches that it is known in the art to provide the image detector (60 @ figure 22) has a pixel size of 6 pm square (paragraph [0299]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine measurement apparatus of Shen et al with limitation above for the purpose improving contrast imaged image and integral value of the brightness of the imaged image of the object, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Nakasho (9,291,546) discloses, in figures 1-2, an immersion liquid retainer is an immersion liquid retainer used for an observation made with a microscope including an immersion objective. The immersion liquid retaining part is joined to the fixing part or formed integrally with the fixing part so that the transparent flat plate covers the first penetration hole.
2) Eastman et al (US Patent No. 7,139,122) discloses confocal microscopy and particularly to a system (method and apparatus) for enhancing images of tissue at the surface or internally of a tissue sample so as to enable rapid and accurate screening of tissue for the determination of the nuclear and cellular structure thereof.
3) Rajadhyaksha et al (US Patent No. 6,720,547) discloses system and method for enhancing confocal reflectance images of tissue specimens (figures 2A-2D).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taruifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 11, 2021


						/SANG H NGUYEN/                                                                             Primary Examiner, Art Unit 2886